IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-KA-01225-SCT
FRELESSIES SMITH a/k/a FRELESSIES MICHELLE
SMITH a/k/a FELICIA
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                              05/12/95
TRIAL JUDGE:                                   HON. ROBERT LOUIS GOZA, JR.
COURT FROM WHICH APPEALED:                     RANKIN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        CHRIS N. K. GANNER
ATTORNEY FOR APPELLEE:                         OFFICE OF THE ATTORNEY GENERAL
                                               BY: W. GLENN WATTS
DISTRICT ATTORNEY:                             RICK MITCHELL
NATURE OF THE CASE:                            CRIMINAL - FELONY
DISPOSITION:                                   AFFIRMED - 6/11/98
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                8/6/98




     EN BANC.


     BANKS, JUSTICE, FOR THE COURT:


¶1. Here, the appellant challenges the factual sufficiency of the evidence, the propriety of allowing
her co-conspirator to testify regarding previously committed crimes and her prosecution and
conviction following the forfeiture of her vehicle. We conclude that there is sufficient evidence, no
error in admitting the co-conspirator's testimony and no double jeopardy violation. Therefore, we
affirm the lower court's disposition of this matter.

                                                   I.

¶2. On September 07, 1994 at the Jackson International Airport in Jackson, Mississippi, officers with
the Jackson Police Department detained Syreeta Foster under the suspicion that she was in
possession of illegal drugs. Foster consented to a search of her luggage, which revealed seven
compressed bundles of marijuana weighing approximately 5.2 kilograms or ten to eleven pounds.
Foster was advised of her Miranda rights, but she waived those rights and gave an oral statement.
She told the officers that she had flown from El Paso, Texas to meet with the appellant, Frelessies
Smith. Smith was scheduled to take Foster to Smith's house where they were to call the drug source
in Texas, wait at Smith's house for a return local phone call from an unidentified male and then
deliver the marijuana to the unidentified male at a previously determined Jackson location in
exchange for money.

¶3. Based upon the information provided by Foster, Investigator Larry Iles of the Hinds County
Sheriff's Department went to the waiting area of the airport and approached a young woman fitting
Foster's description of Smith and who told the officer that her name was, in fact, Frelessies Smith.
Iles then took Smith into the room with Foster who positively identified Smith as the person
scheduled to pick her up and assist her in delivering the marijuana. Smith was taken to another room
and informed of her Miranda rights. She waived her rights and agreed to give a statement to the
officers.

¶4. Smith admitted that she was there to pick up Foster. She further stated that she was supposed to
take Foster to her house so that they could make a phone call to Texas. After the call to Texas, Smith
and Foster would receive a local phone call after which Smith would take Foster to the Sack & Save
grocery store on Interstate 55 North where they were scheduled to meet an unidentified male in a
large vehicle. Once there, Foster would give the man the marijuana in exchange for a predisposed
amount of money and then Smith would bring Foster back to her house to stay until Foster returned
to El Paso.

¶5. At trial, Officer Iles testified that Smith initially claimed she did not know that Foster was
transporting marijuana, but later admitted she was aware there was marijuana in the bag and that the
trip concerned drugs. She also told the officer that she had known Foster for several weeks and that
Foster had stayed overnight at her home previously. Smith admitted that the telephone number of the
drug source in Texas could be found on a telephone bill in the glove compartment of her vehicle. She
consented to a search of her vehicle, which revealed a copy of a telephone bill which Smith confirmed
as containing the source's phone number. During the discussion at the airport, Smith further admitted
that she generally received $1,000 for her role as a taxi service, whereby she provided Foster
transportation from the airport to the site of the exchange and back to the airport plus a safe location
for phone calls to be made and received.

¶6. Foster testified for the State. She told the jury she had known Smith since July 1994, about two
months before the incident that led to the instant matter. Foster admitted that she and Smith had
collaborated to transport and deliver marijuana from Texas to Mississippi five other times using the
exact modus operandi. Counsel for Smith objected to Foster's testimony about previous drug deals
on the basis of relevancy and Rule 404(b). The trial court overruled the objection, later ruling that the
testimony was admissible to show knowledge, motive, intent, design, and concluding that it was
highly relevant since Smith was charged not with possession, but with conspiracy.

¶7. Foster also stated that, of the five occasions she delivered marijuana from Texas to Mississippi,
she stayed with Smith three of those times. The other times she stayed in a hotel. Foster personally
observed Smith being compensated for her assistance in the drug deals and personally paid Smith $1,
000 on one occasion. According to Foster, the amounts given to Smith ranged from $500 to $1,000.
Smith's boyfriend -- identified by Foster as the drug source in Texas -- arranged Smith and Foster's
first meeting in July 1994. Smith knew, according to Foster, the nature of Foster's visits to
Mississippi and the nature of her assistance.
¶8. Upon examining the telephone bill recovered from Smith's vehicle, Foster counted nineteen calls
made from Smith's home to Foster's home. She also counted nine calls made to the drug source --
Smith's boyfriend. Finally, Foster explained her reason for testifying -- so that it would not "seem like
[Foster took] advantage of her [referring to Smith]."

¶9. Smith testified in her own defense. She maintained that she met Foster through her boyfriend, that
she did not know her boyfriend and Foster were drug dealers and that they set her up.

¶10. The next day before trial reconvened counsel for Smith moved to dismiss the criminal
proceeding, arguing that Smith had been subjected to double jeopardy due to the prior forfeiture of
her vehicle and the instant prosecution for conspiracy to possess. The trial court denied the motion,
concluding that there was no double jeopardy violation on these facts as Smith waived her right to
contest the forfeiture and since the forfeiture was not a penalty.

¶11. Based upon the preceding evidence, the jury found Smith guilty as charged in the indictment,
and the trial court sentenced her to ten years imprisonment with five years suspended. Smith did not
file a motion for new trial or a motion for judgment notwithstanding the verdict. She did, however,
give timely notice of appeal and presently appeals to this Court for relief.

                                                   II.

¶12. Smith first argues that the jury's verdict was against the overwhelming weight of the evidence.
She contends the State failed to show a common design or understood purpose between the
participants and that the State failed to prove her knowing participation in the conspiracy.

¶13. A challenge to the factual sufficiency of the evidence, i.e., that the jury's verdict is against the
overwhelming weight of the evidence, must be brought to the attention of the trial court via a motion
for new trial so that the trial judge may have an opportunity to pass upon "[the] validity [of the
allegation] before this Court is called upon to review [the matter]." Colson v. Sims, 220 So. 2d 345,
346 n. 1 (Miss. 1969); Gilmer v. Gunter, 46 So. 2d 447, 448 (Miss. 1950); Jackson v. State, 423
So. 2d 129, 132 (Miss. 1982); Ross v. State, 603 So. 2d 857, 861 (Miss. 1992). Otherwise, the
insufficiency claim is not properly preserved for appeal. Medious v. State, 375 So. 2d 405, 406
(Miss. 1979); Maroone v. State, 317 So. 2d 25, 27 (Miss. 1975). An exception to this rule is when
the evidence wholly fails to sustain the charge in the indictment and the record contains no evidence
which would support the conviction. Medious, 375 So. 2d at 406; Dixon v. State, 519 So. 2d 1226,
1228 (Miss. 1988).

¶14. Smith failed to file a motion for new trial. The record evidence sustains the charge in the
indictment and presents ample evidence to support Smith's conspiracy conviction. Thus, the
exception to the rule which allows a party to allege factual insufficiency for the first time on appeal is
inapplicable. We, therefore, decline to discuss this assignment of error on its merit as it is not
properly before this Court.

                                                   III.

¶15. Smith next alleges the trial court erred in permitting the prosecutor to question co-conspirator
Foster concerning Smith's assistance in transporting marijuana five times before the date of the instant
offense. Smith contends the testimony regarding previous drug deals was not admissible under Miss.
R. Evid. 404(b) and that the testimony was prejudicial.

¶16. The State responds the previous drug deals were admissible to show scheme or plan for the
delivery of marijuana to buyers and users in Jackson, Mississippi. The State further responds that
Smith failed to lodge a timely objection to this testimony.

¶17. The pertinent part of Foster's direct examination follows:

     Q: How long have you -- had you known Frelessies Smith?

     A: Since July of '94.

     Q: And under what circumstances was it that you came to know her?

     A: Transporting marijuana

     Q: Okay. And tell us your involvement in that matter.

     A: I would come from Texas by plane, and she would be at the airport in Mississippi to pick me
     up.

     Q: Okay. And when she would pick you up, what would then occur?

     A: We would get in her car; and we would drive to the destination where the drugs were
     supposed to be given to the guy who needed them, the person who needed the marijuana.

     Q: Okay. On how many occasions prior to September 7 of 1994 had this scheme worked for
     you and Frelessies Smith?

     Defense counsel: Object to the relevance, Your Honor.

     Court: I'll overrule the objection and give you a continuing objection to this line of questioning,
     Mr. Moore. And I'll allow you to make your record on the point later.

     Defense counsel: Yes, sir. The one other grounds for the objection I'd like to make is the
     constitutional 404(b) --

     Court: I understand . . . And so the objection will be overruled.

¶18. While Smith's objection under Miss. R. Evid. 404 was rather late, we are not prepared to apply a
procedural bar in this instance because the exchange between Foster and the prosecution prior to the
objection had not set out the chronology of events. In other words, we cannot agree with the State
that upon reading the exchange before the objection that the jury knew Foster was referring to drug
transactions prior to September 7, 1994. In fact, the conversation was general in nature and Foster
could have been referring to the September 7 incident when she stated that she knew Smith from
transporting marijuana. Thus, we deal with the merits of the instant assignment of error.

¶19. Miss. R. Evid. 404(b) cautions that evidence of other crimes, wrongs, or acts is not admissible
to prove the character of a person to show that he acted in conformity therewith. Such evidence may
be admissible for other purposes such as to show motive, opportunity, intent, preparation, plan,
knowledge, identity, or absence of mistake or accident.

¶20. A conspiracy exists where two or more persons agree to accomplish any unlawful purpose or to
accomplish a lawful purpose by any unlawful means. Miss. Code Ann. § 97-1-1 (1994); McCray v.
State, 486 So. 2d 1247, 1251 (Miss. 1986). In Griffin v. State, 480 So. 2d 1124 (Miss.1985), this
Court reiterated the well-established principle of conspiracy. There must be recognition by the
conspirators that they are entering a common plan and that they knowingly intend to further its
common purpose. Id. at 1126 (citing McDonald v. State, 454 So. 2d 488 (Miss. 1984)); McCray,
486 So. 2d at 1251. If there is an agreement to accomplish an unlawful purpose, then knowledge of
that agreement necessarily follows. "The agreement need not be formal or express, but may be
inferred from the circumstances, particularly by declarations, acts, and conduct of the alleged
conspirators." Griffin, 480 So. 2d at 1126.

¶21. We noted further in Griffin that admissible evidence in a conspiracy case covers a wide range,
including the commission of an offense since what the defendant did in the past is evidence of what
he intended to do. Id. (citing King v. State, 123 Miss. 532, 86 So. 339 (1920)).

¶22. Here, Foster's testimony regarding the prior drug transactions obviously was admissible to show
that she and Smith had previously trafficked drugs and intended to do the same on the day of their
arrests. Smith's argument to the contrary is wholly without merit and therefore fails.

                                                  IV.

¶23. Smith's final assignment of error asserts that her criminal prosecution and conviction violated the
Double Jeopardy Clauses of the Mississippi and United States Constitutions because her vehicle was
forfeited to the State prior to her criminal trial. According to Smith, the forfeiture of her vehicle was
punitive as it bore no correlation to any damages sustained by society. She relies primarily upon
United States v. Halper, 490 U.S. 435 (1989).

¶24. The State responds that civil in rem forfeiture proceedings do not constitute punishment for
double jeopardy purposes, emphasizing the recent decision of United States v. Ursery, 518 U.S. 267
(1996). The State's position is well taken.

¶25. In Halper, the United States Supreme Court found a civil sanction to be punishment as it served
the goals of retribution and deterrence instead of nonpunitive governmental objectives. Halper, 490
U.S. at 448-49. Thus, the Halper Court announced the following rule for "the rare case . . . where a
fixed-penalty provision subjects a prolific but small-gauge offender to a sanction overwhelmingly
disproportionate to the damages he has caused":

     Where a defendant previously has sustained a criminal penalty and the civil penalty sought in the
     subsequent proceeding bears no rational relation to the goal of compensating the Government
     for its loss, but rather appears to qualify as 'punishment' in the plain meaning of the word, then
     the defendant is entitled to an accounting of the Government's damages and costs to determine
     if the penalty sought in fact constitutes a second punishment.

Id. at 449-50.
¶26. Contrary to Halper's holding, however, the United States Supreme Court had long held the
federal double jeopardy clause inapplicable to civil forfeitures because such proceedings do not
impose punishment. Various Items of Personal Property v. United States, 282 U.S. 577 (1931);
One Lot Emerald Cut Stones & One Ring v. United States, 409 U.S. 232 (1972); United States v.
One Assortment of 89 Firearms, 465 U.S. 354 (1984). In United States v. Ursery, 518 U.S. 267
(1996), the Supreme Court reiterated the position that a civil forfeiture is not equivalent to
punishment for purposes of the Double Jeopardy Clause, rejecting the application of Halper to the
facts of that case. More recently in Hudson v. United States, 118 S. Ct. 488 (1997), the Supreme
Court put to rest any uncertainty regarding the application of Halper to civil in rem forfeiture
proceedings for purposes of the Double Jeopardy Clause.

¶27. Recognizing the "wide variety of novel double jeopardy claims spawned in the wake of Halper,"
the Hudson Court noted that its analysis in Halper deviated from its traditional double jeopardy
analysis and was "ill considered," noting that other constitutional provisions were more suited for
protecting some of the ills at which Halper was directed, such as the Eighth Amendment's protection
against excessive civil fines including forfeitures. Id. at 493-95. Thus if Ursery was less than clear on
the matter, Hudson answers and rejects Smith's claim based upon Halper that she was placed in
double jeopardy when she was prosecuted and convicted following the forfeiture of her automobile.

¶28. Turning to Smith's state double jeopardy claim, we likewise find no merit. First, she provides no
authority or argument for the proposition that our state's Double Jeopardy Clause provides greater
protection than its federal counterpart. This Court has never held such and we decline to do so now.
Moreover, Smith's state claim fails under the reasoning of Ursery and Hudson and our decision in
State ex rel. Mississippi Bureau of Narcotics v. Lincoln County, 605 So. 2d 802, 804 (Miss. 1992).

¶29. There, we held that the forfeitures in Miss. Code Ann. § 41-29-176 through 41-29-181 are civil
in nature. Id. Section 41-29-176(1) (Supp. 1997) covers all property other than controlled substances
that is forfeited under the Uniform Controlled Substances Law. Smith's Honda presumably was
forfeited pursuant to a provision of the Uniform Controlled Substances Law.(1)We explained further
in Mississippi Bureau of Narcotics the concept of guilty property -- that an in rem civil action
proceeds against the property under the legal fiction that the property itself is guilty of the violation
alleged in the statute. Id. The owner's presence is not even required at the forfeiture proceeding
because it is the guilty property -- here a car -- against which the forfeiture is aimed. Id.

¶30. Section 41-29-153(4) (1993) allows for the forfeiture of all conveyances, including vehicles,
"which are used, or intended for use, to transport, or in any manner to facilitate the transportation,
sale, receipt, possession or concealment of [a controlled substance]." (emphasis added). Clearly,
Smith's intended use of her car to transport Foster and the marijuana to the local buyer falls within
the parameters of this section. The forfeiture in this instance was of the vehicle, was not criminal in
nature, was not overly punitive and did not place Smith in jeopardy, thereby barring her subsequent
prosecution and conviction under our state's Double Jeopardy Clause. Her state claim therefore
necessarily fails.

                                                   V.

¶31. Finding the evidence sufficient, no reversible error in allowing the co-conspirator to testify
regarding prior drug transactions and no double jeopardy violations under the federal or state
constitutions, we uphold Smith's conviction.

¶32. CONVICTION OF CONSPIRACY TO POSSESS MORE THAN ONE KILOGRAM OF
MARIJUANA WITH INTENT TO DISTRIBUTE AND SENTENCE OF TEN (10) YEARS
WITH CONDITIONS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS AFFIRMED.

PRATHER, C.J., PITTMAN, P.J., ROBERTS, SMITH, MILLS AND WALLER, JJ.,
CONCUR. McRAE, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
SULLIVAN, P.J.


     McRAE, JUSTICE, DISSENTING:

¶33. I respectfully dissent. Any proceeding brought to deprive a person of property based on his
commission of a crime puts that person in jeopardy for that crime. The two instances of jeopardy in
this case were directed at the charge of conspiracy against Smith. Accordingly, the Double Jeopardy
Clause precludes the forfeiture of Smith's property and Smith's subsequent conviction for conspiracy.

¶34. This Court must examine the actual character of the statute at issue. Just as civil sanctions which
have retributive or deterrent consequences along with remedial functions should not necessarily mean
that they are "punishment per se" for double jeopardy purposes, those same sanctions should not
simply be deemed "not punishment." Rather than conclude that no civil forfeiture can be
"punishment" or criminal in nature, this Court should apply a rebuttable presumption in civil
forfeiture cases. We should presume that civil forfeitures have punitive character unless such
forfeitures result only in the seizure of proceeds (direct or indirect) or contraband.

¶35. Under such a presumption, the State would be able to prove the remedial character of a statute,
or it could prove that the remedial nature of the statute outweighs the punitive nature. Either way,
the State would have the burden of proving the nature of the statute. This presumption would reduce
the potential for governmental encroachment upon constitutional rights, while the State's ability to
use civil forfeiture proceedings as a tool of law enforcement would be preserved and would be
properly directed toward stripping drug dealers of ill-gotten gains. Further, it would not call for
analysis of every statute being applied.

¶36. Achieving laudable results through the forfeiture statutes does not justify sacrificing the
protections afforded to defendants by the Mississippi Constitution. If a statute is to serve anything
other than a solely remedial purpose, constitutional protections must extend to the exercise of
authority under that statute. In this case, the plain wording of Mississippi's Double Jeopardy Clause
prohibits putting a person in jeopardy twice for the same offense. The forfeiture which the State
effected put defendant Smith in jeopardy for an offense that was the same as that for which she was
later prosecuted. The immediate sanction here was the confiscation of an automobile. Miss. Const.
art. III, § 14 prevents undue deprivation of life, liberty and property. It follows that a proceeding
brought to deprive a person of property based on his commission of a crime puts him in jeopardy for
that crime just as surely as does a proceeding to deprive him of life or liberty. Similarly, it is clear that
the two instances of jeopardy in this case were directed at the same offense.
¶37. That the Mississippi Legislature may have intended the forfeiture to be civil rather than criminal
is not dispositive in and of itself; the mandate of the Double Jeopardy Clause still governs. If a
governmental action violates a constitutional prohibition, no evidence of the Legislature's purportedly
benign intent can make it constitutional. The nonpunitive goals of a civil in rem forfeiture should not
immunize the forfeiture from constitutional challenge under double jeopardy principles. Certain
punitive aspects of forfeiture, including the deterrent aim and its dependence on an underlying
criminal violation, subject it to double jeopardy constraints.

¶38. Here, the defendant is being convicted twice--once in the proceeding to seize her property and
once in the proceeding to charge her with a crime. Once the State seized Smith's property under the
claim that it was used to facilitate a crime, double jeopardy applied. In effect, the State took property
because it was used in a crime, necessarily concluding that the defendant was part of the crime and
effectively convicting her of that crime. Subsequently, the State turned right around and found her
guilty of the underlying crime. However, the State cannot have it both ways. To avoid the constraints
of double jeopardy, the State should be required to seize property when a defendant is charged with a
crime and to go forward with a combined forfeiture and criminal proceeding before a jury.

¶39. Striking the proper balance between law enforcement and individual liberty requires that this
Court exercise its independent judgment in declaring unconstitutional forfeitures conducted in the
manner shown in the case sub judice. Accordingly, I would find that the conviction of Frelessies
Smith for conspiracy after the forfeiture of her vehicle which was allegedly involved in the conspiracy
violated the Double Jeopardy Clause of the Mississippi Constitution.

SULLIVAN, P.J., JOINS THIS OPINION.




1. The record does not indicate which provision was used to forfeit Smith's vehicle.